DETAILED ACTION
	This Office action is in response to the election filed 13 November 2021.  Claims 1-17 are currently pending.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 10-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 13 November 2021.
Applicant’s election without traverse of Species I, claims 1-9, in the reply filed on 13 November 2021 is acknowledged.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR 101792429 B1 to Yoon et al. (citations refer to the English language machine translation attached; hereinafter “Yoon”).
Regarding claim 1, Yoon (Fig. 1a/1b) discloses a nonvolatile memory device comprising: a substrate 110; a resistance change layer 130 disposed over the substrate; a gate insulation layer 180 disposed on the resistance change layer; a gate electrode layer 120 disposed on the gate insulation layer; and a first electrode pattern layer 140a and a second electrode pattern layer 140b that are disposed respectively over the substrate 110 and disposed to contact different portions of the resistance change layer 130.
Regarding claim 2, Yoon (Fig. 1b) discloses the nonvolatile memory device of claim 1, wherein the resistance change layer 130 comprises oxygen vacancies or movable metal ions (p. 4, para. 10).
Regarding claim 3, Yoon discloses the nonvolatile memory device of claim 1, further comprising a conductive filament, formed in the resistance change layer when a set voltage is applied, to electrically connect the first and second electrode pattern layers (p. 6, para. 5).
Regarding claim 4, Yoon discloses the nonvolatile memory device of claim 3, wherein the conductive filament comprises first and second trigger filaments adjacent to respective edge portions of the first and second electrode pattern layers, and a connecting filament connecting the first and second trigger filaments to each other (p. 6, para. 5).
Regarding claim 5, Yoon (Fig. 1a) discloses the nonvolatile memory device of claim 1, wherein the resistance change layer 130 has a first surface and a second surface opposite to the first surface, and wherein the gate insulation layer 150, and the first and second electrode pattern layers 140a/b are disposed to contact the first surface.

Regarding claim 1, Yoon (Fig. 4), in a different embodiment, discloses a nonvolatile memory device comprising: a substrate (not illustrated); a resistance change layer 420 disposed over the 430 disposed on the resistance change layer; a gate electrode layer 440 disposed on the gate insulation layer; and a first electrode pattern layer 410a and a second electrode pattern layer 410b that are disposed respectively over the substrate and disposed to contact different portions of the resistance change layer 420.
Regarding claim 6, Yoon (Fig. 4) discloses the nonvolatile memory device of claim 1, wherein the resistance change layer 420 has a first surface and a second surface opposite to the first surface, wherein the gate insulation layer 430 is disposed to contact the first surface, and wherein the first and second electrode pattern layers 410a/b are disposed to contact the second surface.

Allowable Subject Matter
Claims 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Dependent claim 7 recites, inter alia, the resistance change layer comprises first and second resistive material layers that are sequentially disposed over the first and second electrode pattern layers, and wherein the first resistive material layer has a lower concentration of oxygen vacancies or a lower concentration of movable metal ions than the second resistive material layer.  These limitations, in combination with the remaining limitations of the dependent claim and base claim, are not anticipated or rendered obvious by the prior art.  Claims 8 depends from dependent claim 7.
Dependent claim 9 recites, inter alia, the resistance change layer comprises first and second resistive material layers that are sequentially disposed over the first and second electrode pattern layers, and wherein the first resistive material layer has a higher resistance than the second resistive material layer.  These limitations, in combination with the remaining limitations of the dependent claim and base claim, are not anticipated or rendered obvious by the prior art.  

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2017/0221559 A1 to Chen et al., US 2017/0148982 A1 to Karpov et al., US 2009/0184305 A1 to Lee et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Candice Y. Chan whose telephone number is (571)272-9013. The examiner can normally be reached 8:30 am - 5 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B. Gauthier can be reached on 571-270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CANDICE Y. CHAN
Examiner
Art Unit 2813
26 March 2022



/LAURA M MENZ/Primary Examiner, Art Unit 2813